     Case 2:19-cv-09583-PLA Document 25 Filed 09/11/20 Page 1 of 1 Page ID #:432




 1     Jonathan O. Peña, Esq.
       CA Bar ID No.: 278044
 2     Peña & Bromberg, PLC
 3     2440 Tulare St., Ste. 320
       Fresno, CA 93721
 4
       Telephone: 559-439-9700
 5     Facsimile: 559-439-9700
 6     info@jonathanpena.com
       Attorney for Plaintiff Jayson Strodes
 7
 8
                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
       Jayson Strodes                           )   No. 2:19-CV-09583
11
       Plaintiff,                               )
12                                              )   ORDER AWARDING EQUAL
13                   v.                         )   ACCESS TO JUSTICE ACT
                                                )   ATTORNEY FEES
14     ANDREW SAUL,                             )
15     Commissioner of Social Security,         )
                                                )
16
               Defendant.                       )
17                                              )
18                                              )

19
               Based upon the parties’ Stipulation for Award and Payment of Attorney
20
       Fees:
21
               IT IS ORDERED that the Commissioner shall pay attorney fees and
22
       expenses the amount of FOUR THOUSAND FIVE HUNDRED DOLLARS AND
23
       00/100 ($4,500.00).
24
       subject to the terms of the above-referenced Stipulation.
25
26     Dated: 09/11/2020        __________________________________________
27                               THE HONORABLE PAUL L. ABRAMS
                                 UNITED STATES MAGISTRATE JUDGE
28



                                                1
